      Case 3:19-cv-00410-HEH Document 1 Filed 05/31/19 Page 1 of 8 PageID# 20




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


 Gina Bishop, on behalf of herself and others
 similarly situated,

                                        Plaintiff,

 v.                                                                            3:19cv410
                                                             CIVIL ACTION NO. __________
 Colony Management Corporation
 d/b/a Colony Apartment Homes,


                                        Defendant.



                                           COMPLAINT

         Plaintiff Gina Bishop (“Bishop” or “Plaintiff”), respectfully moves for judgment against

Colony Management Corporation d/b/a Colony Apartment Homes, (“CMC” or “Defendant”), on

behalf of herself and all others similarly situated:

                                            Introduction

         1.     This is a claim for unpaid overtime in violation of the Fair Labor Standards Act of

1938, as amended, 29 U.S.C. § 201, et seq., (hereinafter “the Act” or “FLSA”). Plaintiff asserts

this as a "collective" action on behalf of similarly situated current or former employees pursuant

to 29 U.S.C. § 216(b).

                                      Jurisdiction and Venue

         2.     This Court has jurisdiction pursuant to 29 U.S.C. § 216(b) and (c) in that the

Plaintiff may bring this action in any appropriate United States District Court.


                                                     1
   Case 3:19-cv-00410-HEH Document 1 Filed 05/31/19 Page 2 of 8 PageID# 21




       3.      Venue is proper for this Court pursuant to 28 U.S.C. § 1391 and Local Rule 3(B)(4)

since the acts and omissions giving rise to this lawsuit have taken place in the Eastern District of

Virginia.

       4.      Defendant is subject to personal jurisdiction in the Commonwealth of Virginia.

                                              Parties

       5.      Bishop is a resident of Virginia who is employed by Defendant. Bishop is an

“employee” as defined in the FLSA.

       6.      The Colony Management Corporation d/b/a Colony Apartment Homes is engaged

in the business of apartment ownership and management. It is a Virginia Corporation with its

principal office in Richmond, Virginia. The Colony Management Corporation entity is referred to

as “CMC” in this Complaint.

       7.      CMC meets the definition of “employer” as defined in the FLSA.

                                       Factual Allegations

       8.       Bishop was initially hired by Defendant in or around June 2016.

       9.      CMC provides residential property management services throughout central

Virginia.

       10.     Plaintiff was a Property Manager for CMC at its Forest Ridge apartment property

in the City of Richmond, Virginia.

       11.     Plaintiff’s job duties involved general clerical and customer service duties in

connection with working in the on-site office of one of Defendant's apartment complexes,

including collecting rent money, handling paperwork for incoming and outgoing residents, and

responding to general inquiries or complaints from tenants.


                                                 2
   Case 3:19-cv-00410-HEH Document 1 Filed 05/31/19 Page 3 of 8 PageID# 22




        12.    Plaintiff was paid around $19.50 per hour for working for CMC.

        13.    Plaintiffs have performed work at various jobsites around central Virginia,

including in Richmond, Henrico County and Chesterfield County.

        14.    Plaintiff worked more than 40 hours per week.

        15.    Defendant was aware that Plaintiff regularly worked more than 40 hours per week.

        16.    Defendant did not properly pay Plaintiff for all of her hours worked.

        17.    Defendant has pay practices in place which systematically deprived Plaintiff and

other non-exempt employees of wages and overtime wages.

        18.    Defendant has a practice of automatically deducting 60 minutes per shift for a

purported "meal break." Defendant automatically deducts this time without regard to whether

Plaintiff or similarly situated hourly employees actually receive a break for lunch.

        19.    Plaintiff was rarely able to take an uninterrupted 60 minute meal break. Her job

was such that she typically grabs lunch and eats at her desk.

        20.    Plaintiff's boss, Stephanie Mosley stated, "if you don't take your lunch, we're taking

the time anyway."

        21.    On information and belief, Defendant also has a practice of rounding time-clock

entries to CMC's favor, such that hourly employees are deprived of pay for all time actually

worked. For example, when Plaintiff clocked-in prior to 8:30 a.m., CMC rounded her actual time

to 8:30. Upon information and belief, CMC did not round in the employee's favor.

        22.    Due to Defendant’s failure to record the precise "meal break" taken, if any, and its

time-rounding policy, Defendant failed to maintain accurate time records of all hours worked by

Plaintiff.


                                                 3
   Case 3:19-cv-00410-HEH Document 1 Filed 05/31/19 Page 4 of 8 PageID# 23




         23.     Defendant’s unlawful time deductions deprived Plaintiff of full overtime pay in all

weeks in which she worked more than 40 hours.

         24.     Pursuant to the FLSA, Defendant is obligated to pay Plaintiff at a time and a half

rate for all overtime hours worked. Defendant failed to do so.

         25.     Defendant knew or should have known that Plaintiff worked more than 40 hours

per week, and of their obligation to pay overtime for these hours. However, Defendant failed to

do so.

         26.     Based on the nature of Plaintiffs’ job duties, there is no FLSA exemption that

applies to preclude her from being paid at one and one-half times her regular rate of pay for all

hours worked in excess of 40 per week.

         27.     Plaintiff was paid on an hourly basis which prevents Defendant from asserting any

exemption to the overtime requirements of the FLSA.

         28.     Prior to CMC's implementation of an electronic time clock system, Plaintiff and

others were instructed to simply enter 8 hours per day into a spreadsheet reflecting hours for which

they were to be paid, rather than tracking the exact hours worked, which was often in excess of 8

hours per day.

                            Representative Action Allegations for FLSA Claims

         29.     Plaintiff files this statutorily authorized collective action pursuant to 29 U.S.C. §

216(b) as Representative Plaintiffs.       Plaintiff consents to become party plaintiffs in this

representative FLSA action pursuant to 29 U.S.C. § 216(b), and a “Consent to Become Party to

Collective Action Under 29 U.S.C. § 216” form will be filed.

         30.     Upon information and belief, Defendant employs, and has employed, similarly


                                                   4
   Case 3:19-cv-00410-HEH Document 1 Filed 05/31/19 Page 5 of 8 PageID# 24




situated employees who were paid under a similar pay scheme which deprived employees of

overtime.

       31.     Upon information and belief, these employees perform, and have performed, work

which entitles them to payment of overtime compensation that they have not received.

       32.     Upon information and belief, Defendant compensated, and continues to

compensate, those similarly situated to Plaintiff on a uniform compensation basis common to

Plaintiff and other persons performing similar job functions.

       33.     On information and belief, Defendant’s pay operations are centrally managed as a

single enterprise, and all or most of Defendant’s employees who are paid similarly to Plaintiff are

subject to common time-keeping and payroll practices.

       34.     The FLSA “collective” or “class” of similarly situated employees is composed of

all present and former full-time employees of Defendant, who were employed any time within

three (3) years of the date of filing of this action, who were paid on an hourly basis, and who were

subjected to the pay scheme where a "meal break" was automatically deducted from each shift

worked, and/or time entries were rounded in CMC's favor.

       35.     Employees who fit within the above definition include property managers and

property maintenance technicians.

       36.     Defendant’s policy of rounding, and automatically deducting a "meal break"

regardless of whether the employee actually received an uninterrupted meal break for the entire

amount of time that Defendant deducted from their pay, amounted to a willful or reckless disregard

of employees’ rights under the FLSA.

       37.     At all relevant times, Plaintiff and other similarly situated employees have been


                                                 5
   Case 3:19-cv-00410-HEH Document 1 Filed 05/31/19 Page 6 of 8 PageID# 25




entitled to the rights, protections, and benefits provided under the FLSA.

        38.     Defendant willfully violated the FLSA by automatically deducting a lunch break

from each hourly employee's pay regardless of whether the employee actually stopped working

for a completely uninterrupted meal break, and by rounding time.

        39.     At all relevant times Defendant intended to deprive hourly employees of the

overtime pay they were entitled to under the FLSA, or acted with reckless disregard for their rights

under the FLSA.

                                               COUNT I
                                             FLSA Violation

        40.     Plaintiff incorporates by reference and re-allege the preceding paragraphs as though

fully set forth herein.

        41.     On information and belief, at all times relevant, Defendant automatically deducted

60 minutes from each shift worked by each full-time hourly employee, regardless of whether such

employee actually performed work for the Defendant.

        42.     The nature of the work performed by Plaintiff and similarly situated hourly

employees including property managers and maintenance technicians, was such that the employees

often did not stop working for the entire period for which a "meal break" was deducted.

        43.     On information and belief, at all times relevant, Defendant also rounded the actual

time worked by its hourly employees such that employees who clocked in early or clocked out late

did not receive compensation for such time worked.

        44.     Prior to the implementation of an electronic time clock system, Defendant failed to

keep accurate records of the exact time worked by its employees, which caused Plaintiff and other

similarly situated employees to be deprived of pay for all hours and overtime premium to which

                                                 6
   Case 3:19-cv-00410-HEH Document 1 Filed 05/31/19 Page 7 of 8 PageID# 26




they were entitled.

       45.     Defendant failed to accurately capture the exact hours worked, and it failed to pay

Plaintiff and others similarly situated for time spent working through their so-called "meal breaks."

       46.     Plaintiff worked more than 40 hours per week without overtime compensation for

all hours worked over 40.

       47.     At all times relevant, Defendant knew, or should have known, that the FLSA

applied to Plaintiff and others similarly situated.

       48.     Defendant knew or should have known of Plaintiff’s hours worked, and knew that

it was obligated to pay minimum and/or overtime wages to Plaintiff and similarly situated

employees. Defendant willfully failed to do so. Alternatively, Defendant showed reckless

disregard for whether its actions complied with the FLSA.

                                      FLSA Relief Requested

       Wherefore, Plaintiff requests the following Relief against Defendant:

               A.      money damages for all unpaid overtime compensation;

               B.      liquidated damages in an amount equal to all unpaid overtime owed to

       Plaintiff;

               C.      pre-judgment and post-judgment interest;

               D.      an order conditionally certifying a group or groups of putative collective

       action members and approving a notice to be sent to all such members, notifying them of

       this representational lawsuit and their ability to file a written consent to join in this action

       without threat or fear of reprisal;

               E.      injunctive relief including but not limited to: an order permanently


                                                  7
Case 3:19-cv-00410-HEH Document 1 Filed 05/31/19 Page 8 of 8 PageID# 27




   enjoining Defendant from retaliating against Plaintiff; and an order permanently enjoining

   Defendant from prospectively violating the FLSA with respect to Plaintiff and the putative

   collective action members and similarly situated employees;

           F.    reasonable attorney’s fees and costs expended in the prosecution of this

   case;

           G.    any and all further relief permissible by law.

   Plaintiff respectfully demands TRIAL BY JURY.

                                        Respectfully submitted,

                                        Gina Bishop on behalf of herself and others
                                        similarly situated Plaintiffs


                                        By: __/s/ Craig J. Curwood_________________
                                               Attorney for Plaintiff
                                               Craig Juraj Curwood (VSB No. 43975)
                                               Curwood Law Firm
                                               530 E. Main Street, Suite 710
                                               Richmond, VA 23219
                                               Telephone: (804) 788-0808
                                               Fax: (804) 767-6777
                                               Email: ccurwood@curwoodlaw.com




                                           8
